Title: To Alexander Hamilton from Jonathan R. Wilmer, 18 June 1800
From: Wilmer, Jonathan R.
To: Hamilton, Alexander

Balte. June 18th. 1800
Sir, 
Altho’ I am not honored with your personal acquaintance, I have suggested to myself the liberty of asking your opinion relative to the political sentiments of the Legislature of New York. The information we have received has been so tinged with party spirit, that we can draw no accurate conclusions. If They should be Federal, and can be calculated on with certainty; it will supercede the accepting of a step, which we have it under contemplation to adopt in Maryland. Our present mode of Election is by District. That circumstance from local causes will probably give Mr. Jefferson their votes. The great Body of the State are Federal. The Executive have some thoughts of calling the General Assembly, to afford them an opportunity of altering the system of Choice.
As a member of the Executive, I wish to obtain every information on the subject before we resort to a measure, that bears the aspect of political instability. Mr. Carroll told me some time past that he would write to you for your sentiments on the general state of our Country. His residence being in the Country prevents our social converse. Can you speak with any certainty as to Jersey & Vermont. We calculate on them voting unanimously for Pinckney & Adams. I am
with much respect for your character.   Yr. most obed. Sert.

Jonathan R. Wilmer

